 


 HR 6326 ENR: To clarify the provision of nutrition services to older Americans.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6326 
 
AN ACT 
To clarify the provision of nutrition services to older Americans. 
 
 
1.Nutrition assistance Notwithstanding section 311 of the Older Americans Act of 1965 (42 U.S.C. 3030a), as amended by Public Law 109–365, the Secretary of Agriculture shall fulfill, and accept reimbursement from the Secretary of Health and Human Services for, commodity procurement requests for fiscal year 2007 submitted by the States (as defined in section 102 of the Older Americans Act of 1965) and tribal organizations (as defined in section 102 of such Act) before November 14, 2006, in support of the operation of the nutrition services incentive program authorized by section 311 of such Act as in effect on October 16, 2006.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
